USCA4 Appeal: 20-1060       Doc: 53         Filed: 06/01/2022      Pg: 1 of 19




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                                No. 20-1060


        VANCE CAULKINS,

                             Plaintiff – Appellant,

                      v.

        KILOLO KIJAKAZI, Acting Commissioner of the Social Security Administration,

                             Defendant – Appellee.


        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Kenneth D. Bell, District Judge. (1:18-cv-00192-KDB)


        Argued: December 7, 2021                                              Decided: June 1, 2022


        Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and Rossie D. ALSTON,
        Jr., United States District Judge for the Eastern District of Virginia, sitting by designation.


        Affirmed by unpublished per curiam opinion.


        ARGUED: Dana Wayne Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa,
        Wisconsin, for Appellant. LaNita Lee McWilliams, SOCIAL SECURITY
        ADMINISTRATION, Baltimore, Maryland, for Appellee. ON BRIEF: R. Andrew
        Murray, United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Charlotte, North Carolina; Peter A. Heinlein, Special Assistant United States Attorney,
        Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION, Baltimore,
        Maryland, for Appellee.
USCA4 Appeal: 20-1060      Doc: 53         Filed: 06/01/2022    Pg: 2 of 19




        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-1060      Doc: 53        Filed: 06/01/2022     Pg: 3 of 19




        PER CURIAM:

              Vance Caulkins (“Caulkins”) appeals the district court’s order upholding the Social

        Security Administration’s denial of his application for disability insurance benefits.

        Because we conclude the administrative law judge (“ALJ”) appropriately evaluated the

        disability determination reached by the Department of Veterans Affairs, reasonably

        conducted a function-by-function analysis of Caulkins’s ability to perform unskilled work

        activities, and reasonably weighed the medical evidence, we affirm.

                                                        I.

                                                        A.

              In 2010, Caulkins applied for social security disability benefits. He contends that

        he has been unable to engage in any substantial gainful activity since December 1, 2010,

        due to a mental health impairment that began after he developed an inguinal hernia during

        his Coast Guard service. The Social Security Administration (“SSA”) initially denied his

        claim, but the district court remanded his case to SSA for additional findings. On remand,

        the ALJ concluded that Caulkins’s mental impairment was not “severe” under the agency’s

        regulations, meaning he was not considered disabled under the Social Security Act. 42

        U.S.C. § 423(d)(1)(A). The district court affirmed the ALJ’s decision, and this appeal

        followed.

              Before determining that Caulkins could perform at least sedentary work, the ALJ

        looked to a number of sources in the record. In 2010, a Department of Veterans Affairs

        (“VA”) examiner evaluated Caulkins and assigned him a 50 percent disability rating based

        on his depressive disorder. And in 2013, a VA examiner added a diagnosis of anxiety

                                                    3
USCA4 Appeal: 20-1060      Doc: 53         Filed: 06/01/2022      Pg: 4 of 19




        disorder, noting that Caulkins had reported a number of severe symptoms. A few months

        later, the VA increased Caulkins’s disability rating to 70 percent based on his mental

        impairment, identifying both depressive disorder and anxiety disorder. Ultimately, the VA

        assigned Caulkins a 100 percent disability rating. The ALJ considered the VA’s decision

        that Caulkins was disabled under its rules but noted that in the SSA’s proceeding, “the

        finding of disability is reserved for the Commissioner.” J.A. 19.

                Applying SSA standards, the ALJ found that Caulkins’s impairments, “although

        limiting, . . . do not preclude all work.” Id. In reaching this conclusion, the ALJ relied on

        the clinical evidence in the record and the extent of Caulkins’s daily activities. Clinical

        evidence showed that medical providers had noted Caulkins’s “very fit physical

        appearance” and observed his calloused hands, which in the view of the ALJ suggested

        Caulkins was engaging in more physical activity than he reported. In addition, Caulkins’s

        daily activities included using a computer, conducting online research, performing light

        household chores, caring for his small children, studying Spanish, planning vacations to

        Spain and Mexico, designing websites, and shopping outside the home multiple times a

        week.

                Caulkins performed these activities even without following doctor-recommended

        treatment regimens. He elected to forego further surgery on his hernia, instead opting for

        less invasive treatment through a pain-management clinic. Although a pain-management

        physician recommended that Caulkins undergo ten to twelve nerve block procedures, the

        record suggests that Caulkins received only one such treatment. When Caulkins took his

        pain medication, he reported fewer symptoms. In addition, Caulkins was prescribed an

                                                     4
USCA4 Appeal: 20-1060      Doc: 53         Filed: 06/01/2022     Pg: 5 of 19




        anti-depressant medication to treat his mental health condition. But the record shows that

        his adherence to his prescribed medication during the relevant time period was sporadic.

        When Caulkins took his anti-depressant medication as prescribed, he reported still

        experiencing some difficult days but saw an overall improvement in his condition.

               The ALJ also assessed the medical opinion evidence in the record, including the

        opinions of Dr. Connelly, a mental health provider; Dr. Kelly, a VA primary care doctor;

        and Dr. Morton, a consulting psychologist. The ALJ afforded certain findings in these

        opinions great weight but discounted portions he found to be unexplained, unsupported, or

        inconsistent with the record. Recognizing that these opinions and the record as a whole

        showed that Caulkins—who was 34 years old at the time of the hearing—had a mental

        impairment, the ALJ assessed whether Caulkins’s impairment significantly limited his

        ability to perform basic work activities. In the end, the ALJ found that while Caulkins’s

        limitations precluded any strenuous work activity, his mental impairment did not foreclose

        his ability to perform at least some unskilled, sedentary work. Based on this finding, the

        ALJ concluded that Caulkins was not disabled.

                                                        B.

               We review the district court’s judgment de novo, applying the same standard of

        review applied by the district court. See Monroe v. Colvin, 826 F.3d 176, 186 (4th Cir.

        2016). This Court must affirm a Social Security disability determination if the “ALJ has

        applied correct legal standards and the ALJ’s factual findings are supported by substantial

        evidence.” Woods v. Berryhill, 888 F.3d 686, 691 (4th Cir. 2018). Substantial evidence is

        no more than what a reasonable person might accept as adequate to support the ALJ’s

                                                    5
USCA4 Appeal: 20-1060      Doc: 53         Filed: 06/01/2022     Pg: 6 of 19




        conclusion; it must be more than a scintilla of evidence, but it need not be a preponderance

        of the evidence. See Biestek v. Berryhill, ––– U.S. –––, 139 S. Ct. 1148, 1154 (2019);

        Pearson v. Colvin, 810 F.3d. 204, 207 (4th Cir. 2015). We may not reweigh conflicting

        evidence, make credibility determinations, or substitute our own judgment for that of the

        agency. See Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012).

               To determine whether a Social Security disability claimant is eligible for disability

        benefits, an ALJ applies a five-step sequential evaluation process to determine whether the

        claimant can engage in substantial gainful activity. 20 C.F.R. § 416.920(a)(4). The ALJ

        considers:

               [A]t step one whether the claimant has been working; at step two, whether
               the claimant’s medical impairments meet the regulations’ severity and
               duration requirements; at step three, whether the medical impairments meet
               or equal an impairment listed in the regulations; at step four, whether the
               claimant can perform her past work given the limitations caused by her
               medical impairments; and at step five, whether the claimant can perform
               other work.

        Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015). The claimant bears the burden of

        proof at each step except step five, when the burden shifts to the Commissioner.

               The ALJ’s January 31, 2017 decision found, at step one, that Caulkins had not been

        working.     At step two, he found that Caulkins presented several severe medical

        impairments that met the regulations’ duration requirement: status-post left inguinal hernia

        repair, recurrent left inguinal hernia, and neuritis of the ilioinguinal nerve. The ALJ also

        found that Caulkins’s mental impairment was non-severe. At step three, he decided that

        Caulkins’s impairments did not meet or equal any of the impairments listed in the

        regulation. The ALJ’s analysis was guided by SSA disability regulations that set out four

                                                     6
USCA4 Appeal: 20-1060      Doc: 53         Filed: 06/01/2022      Pg: 7 of 19




        functional areas the agency must consider in evaluating mental disorders. The ALJ then

        found that Caulkins had the residual function capacity to perform the full range of unskilled

        sedentary work. At step four, the ALJ concluded that Caulkins was unable to perform any

        work he had done in the past, which required both skill and physical exertion. And at step

        five, the ALJ found that Caulkins could perform other common, less physically demanding

        forms of work that existed in significant numbers in the national economy. The ALJ

        therefore concluded that Caulkins was not disabled under the Social Security Act.

                                                     II.

               Against this backdrop, we turn to Caulkins’s arguments for remand. He contends

        that the district court should not have affirmed the ALJ’s disability determination because

        the ALJ impermissibly discounted the VA disability rating, conducted a flawed function-

        by-function analysis of his ability to perform sedentary work, and inappropriately weighed

        medical opinion evidence in the record.

                                                     A.

               Caulkins first argues that the ALJ erred in not considering the findings that

        supported the VA’s disability decision.      We first note that it is the VA’s ultimate

        conclusion—not specific parts of the record before the VA, as Caulkins suggests—that

        requires deference. In reviewing the ALJ’s decision not to adopt the VA’s disability rating,

        we start with the background rule that “in making a disability determination, the SSA must

        give substantial weight to a VA disability rating.” Bird v. Comm’r of Soc. Sec. Admin.,

        699 F.3d 337, 343 (4th Cir. 2012) (“Because the purpose and evaluation methodology of

        both programs are closely related, a disability rating by one of the two agencies is highly

                                                     7
USCA4 Appeal: 20-1060      Doc: 53         Filed: 06/01/2022     Pg: 8 of 19




        relevant to the disability determination of the other agency.”). The VA is not due reflexive

        deference, however, as “an ALJ may give less weight to a VA disability rating when the

        record before the ALJ clearly demonstrates that such a deviation is appropriate.” Id. at

        343. And “because the SSA employs its own standards for evaluating a claimant’s alleged

        disability, and because the effective date of coverage for a claimant’s disability under the

        two programs likely will vary,” id., an ALJ may, in certain circumstances, appropriately

        afford a VA decision less than substantial weight. In those cases, the ALJ must give

        “persuasive, specific, valid reasons for doing so that are supported by the record.” Woods,

        888 F.3d at 692.

               Woods outlines a few of these permissible reasons. “For example, an ALJ could

        explain which aspects of the prior agency decision he finds not credible and why, describe

        why he finds other evidence more credible, and discuss the effect of any new evidence

        made available after [the VA] issued its decision.” Id. Although “[t]his list is not

        exclusive,” the bottom line “is that the ALJ must adequately explain his reasoning.” Id. at

        692-93.

               The ALJ met that standard in the instant case. His review of the clinical evidence

        in the record, and significantly, of the type and extent of Caulkins’s daily activities, led

        him to depart from the VA’s conclusion that Caulkins was 100 percent disabled. The ALJ

        found that the type and extent of Caulkins’s daily activities were atypical for a fully

        disabled individual. Specifically, the ALJ pointed to activities like performing light

        household chores, conducting extensive online research, and independently caring for and

        supervising his small children, as reason to doubt whether the agency should accept VA’s

                                                     8
USCA4 Appeal: 20-1060      Doc: 53         Filed: 06/01/2022      Pg: 9 of 19




        100 percent disability rating. The ALJ also observed that subsequent documentation of his

        capabilities, such as planning to travel abroad, learning a new language, and designing

        websites, further indicated that Caulkins’s limitations were not as significant and pervasive

        as he suggested.

               It does not appear that the VA considered any of this evidence in reaching its

        disability determination. This flaw was a persuasive and legitimate reason to discount the

        VA’s disability rating. See id. at 692. And it appears that Caulkins performed at least

        some of these more extensive daily activities after the VA reached its disability

        determination. As the district court noted, the relevant period extends about three years

        beyond the VA’s decision. The ALJ, acting with the benefit of current information,

        assessed “the effect of [this] new evidence made available after [VA] issued its decision”—

        one of the precise reasons for discounting a VA disability decision we recognized in

        Woods. Id. He then reasonably concluded that Caulkins’s daily activities were inconsistent

        with a finding that his impairments were so limiting that they precluded even sedentary

        work. That finding is “supported by the record”—indeed, a more up-to-date record than

        the one that was before the VA—and is a “persuasive, specific, valid reason” for giving

        the VA’s disability rating less than substantial weight. Id.

               The ALJ had other persuasive reasons for discounting the VA’s decision. As the

        district court observed, the VA’s rating decision with respect to Caulkins’s mental

        impairment was far less extensive and detailed than the ALJ’s analysis. Moreover, in

        deviating from the VA’s opinion, the ALJ cited not only Caulkins’s daily activities, but

        also the clinical evidence of record—including hand calluses indicative of physical activity

                                                     9
USCA4 Appeal: 20-1060       Doc: 53         Filed: 06/01/2022      Pg: 10 of 19




        that were revealed during an examination performed by Dr. Barbara Dubiel. Additionally,

        as Caulkins acknowledged at oral argument, the VA and SSA employ different standards

        for determining unemployability. This incongruence is a reason to acknowledge that an

        ALJ is not required to mechanically adopt the VA’s findings where, as here, the ALJ

        adequately explains that aspects of the VA’s decision deserve less weight in light of other,

        more credible evidence. Id.

                                                      B.

               Caulkins also argues that, contrary to agency regulation, the ALJ improperly

        assessed Caulkins’s mental impairments as non-severe. Caulkins maintains that the ALJ

        did not consider the combined effect of all his medically determinable impairments, severe

        or non-severe, including corresponding limitations. In addition, Caulkins asserts for the

        first time on appeal that the ALJ was required to ask him about a possible reason for his

        failure to comply with and pursue treatment. Because Caulkins did not raise this argument

        before the ALJ or in the district court, however, we do not consider it here. See, e.g., United

        States v. Turner Constr. Co., 946 F.3d 201, 208 (4th Cir. 2019).

               Under the Social Security Act, a claimant must “furnish[] such medical and other

        evidence” of a disability to qualify for benefits. 42 U.S.C. § 423(d)(5)(A). Mental

        impairments are considered “severe” under the agency’s regulations only if they

        significantly limit a person’s ability to perform basic work activities.         20 C.F.R §

        404.1520(a)(4). To evaluate whether a mental impairment meets this condition, the ALJ

        looks to four functional areas. See 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.05(B). Known

        as the paragraph B criteria, these standards ask whether a claimant can “understand,

                                                      10
USCA4 Appeal: 20-1060      Doc: 53         Filed: 06/01/2022     Pg: 11 of 19




        remember, or apply information”; “interact with others”; “concentrate, persist or maintain

        pace”; and “adapt or manage oneself.” Id. To be sure, Caulkins bears the burden of proving

        that his impairments are so severe that they prevent him from performing any substantial

        gainful activity. See Bowen v. Yuckert, 482 U.S. 137, 147-48 (1987) (citing 42 U.S.C. §

        423(d)(1)(A)).

               The ALJ found that Caulkins had only mild limitations in three of the four functional

        areas and no limitation in the fourth functional area, adapting or managing himself. The

        ALJ described the treatment Caulkins received for his limitations, which the ALJ observed

        was not the sort of treatment one would expect a completely disabled man to receive. And

        he pointed out that treatment, including but not limited to medication, generally improved

        Caulkins’s symptoms, even though Caulkins often opted not to follow prescribed treatment

        plans. Furthermore, the ALJ looked to the variety and extent of Caulkins’s daily activities

        and inferred that Caulkins’s depression did not significantly limit his functioning during

        the relevant time period.

               The ALJ’s opinion confirms that he reached this disability determination after

        considering all of the evidence, including the limitations and restrictions imposed by the

        combined effects of all Caulkins’s medically determinable impairments. “It is axiomatic

        that disability may result from a number of impairments which, taken separately, might not

        be disabling, but whose total effect, taken together, is to render claimant unable to engage

        in substantial gainful activity.” Walker v. Bowen, 889 F.2d 47, 50 (4th Cir. 1989). Contrary

        to Caulkins’s suggestion, the ALJ’s conclusion relied on more than just the daily activities

        finding; he also considered the non-severity of Caulkins’s mental impairments and his

                                                    11
USCA4 Appeal: 20-1060      Doc: 53           Filed: 06/01/2022   Pg: 12 of 19




        ability to manage pain with medication. In addition to addressing each of Caulkins’s

        impairments and the degree to which they limited his functioning, the ALJ assessed “the

        combined effect of all impairments.” J.A. 19. In doing so, the ALJ “adequately explain[ed]

        his [] evaluation of the combined effects of the impairments.” Walker, 889 F.2d at 50.

               The ALJ’s detailed analysis weighed evidence on both sides of the ledger. For

        example, he acknowledged that although Caulkins’s anxiety and depression could cause

        him to become irritable and short-tempered, he also found that Caulkins had no problem

        getting along with friends and family, generally conformed to social standards, and

        presented in a polite and friendly manner. Consequently, the ALJ found that Caulkins had

        only a mild limitation in his ability to interact with others. The ALJ’s analysis belies any

        argument that he disregarded Caulkins’s non-severe mental impairment or failed to

        consider the mental health evidence in the record. To the extent Caulkins alleges the ALJ

        incompletely or selectively analyzed evidence, “the ALJ need only review medical

        evidence once in his decision” and is not required to address every document in the record.

        McCartney v. Apfel, 28 F. App’x 277, 279 (4th Cir. 2002); Reid v. Comm’r of Soc. Sec.,

        769 F.3d 861, 865 (4th Cir. 2014).

               Caulkins also faults the ALJ’s fourth step in the analysis for not relying on any

        medical opinion that matched his residual function capacity evaluation and for picking and

        choosing medical evidence as a layperson. If the third step in the sequential process is not

        conclusive, at step four “the ALJ must then determine the claimant’s residual function

        capacity, meaning the most a claimant can still do despite ‘all of the claimant’s medically

        determinable impairments of which the ALJ is aware, including those not labeled severe at

                                                     12
USCA4 Appeal: 20-1060      Doc: 53         Filed: 06/01/2022     Pg: 13 of 19




        step two.’” Woods, 888 F.3d at 689 (quoting Mascio, 780 F.3d at 635); see also 20 C.F.R.

        § 416.920(e)).    But a residual function capacity analysis is an agency-conducted

        administrative assessment that considers all relevant record evidence. See 20 C.F.R. §

        416.945(a)(3) (“We will assess your residual functional capacity based on all of the

        relevant medical and other evidence.”); Felton-Miller v. Astrue, 459 F. App’x 226, 230-31

        (4th Cir. 2011). Therefore, Caulkins’s suggestion that the ALJ’s residual function capacity

        analysis must be set aside simply because “the ALJ is a layman and did not obtain an expert

        medical opinion” misapprehends the agency’s administrative review process. Felton-

        Miller, 459 F. App’x at 231. On this score, Caulkins’s contentions must be rejected.

               Reasonable minds may differ as to the appropriate weight the ALJ should have

        assigned to various pieces of evidence in the record. What lies beyond dispute, though, is

        that “substantial evidence means—and means only—‘such relevant evidence as a

        reasonable mind might accept as adequate to support a conclusion.’” Biestek, 139 S. Ct. at

        1154 (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). The ALJ “buil[t]

        an accurate and logical bridge from the evidence to his conclusion.” Monroe, 826 F.3d at

        189 (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000)). Substantial evidence

        review does not permit us to supplant the ALJ’s judgment with our own. See Hancock,

        667 F.3d at 472. Consequently, we do not disturb the ALJ’s determination that Caulkins’s

        mental impairments were non-severe.

                                                    C.

              Finally, Caulkins asserts that the ALJ failed to adequately evaluate the medical

        opinion evidence. In reaching a disability determination, the ALJ must consider medical

                                                    13
USCA4 Appeal: 20-1060      Doc: 53         Filed: 06/01/2022     Pg: 14 of 19




        opinions in the record. 20 C.F.R. §§ 404.1527(b), 416.927(b). Medical opinions of treating

        sources are generally afforded greater weight than those of non-treating sources. See Lewis

        v. Berryhill, 858 F.3d 858, 867 (4th Cir. 2017) (“[T]he ALJ is required to give controlling

        weight to opinions proffered by a claimant’s treating physicians so long as the opinion is

        well-supported by medically acceptable clinical and laboratory diagnostic techniques and

        is not inconsistent with the other substantial evidence” in the record). The rule is a well-

        founded one, given that “the treating physician has necessarily examined the applicant and

        has a treatment relationship with the applicant.” Hines v. Barnhart, 453 F.3d 559, 563 (4th

        Cir. 2006). “The treating physician rule is not absolute,” however, and there are scenarios

        in which the “ALJ may choose to give less weight to the testimony of a treating

        physician”—for example, “if there is persuasive contrary evidence.” Hines, 453 F.3d at

        563 n.2 (internal quotation marks omitted); see also Arakas v. Comm’r of Soc. Sec. Admin.,

        983 F.3d 83, 107 (4th Cir. 2020) (quoting Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.

        1987)); Dunn v. Colvin, 607 F. App’x 264, 267-68 (4th Cir. 2015) (quoting Mastro v. Apfel,

        270 F.3d 171, 178 (4th Cir. 2001); Craig v. Chater, 76 F.3d 585, 590 (4th Cir. 1996)).

               To determine what weight to afford a medical opinion, an ALJ considers “(1)

        whether the physician has examined the applicant, (2) the treatment relationship between

        the physician and the applicant, (3) the supportability of the physician’s opinion, (4) the

        consistency of the opinion with the record, and (5) whether the physician is a specialist.”

        Johnson v. Barnhart, 434 F.3d 650, 654 (4th Cir. 2005) (citing 20 C.F.R. § 404.1527).

        These factors are nonexclusive, and the ALJ must give “specific reasons for the weight

        given to the treating source’s medical opinion.” SSR 96-2p, 61 Fed. Reg. 34,490, 34,492

                                                    14
USCA4 Appeal: 20-1060       Doc: 53         Filed: 06/01/2022      Pg: 15 of 19




        (July 2, 1996). The ALJ’s reasoning must be supported by evidence in the record, and the

        ALJ’s findings must be “sufficiently specific to make clear to any subsequent reviewers

        the weight the adjudicator gave to the treating source’s medical opinion and the reasons for

        that weight.” Id. In sum, the ALJ is required to “give good reasons” when explaining the

        weight accorded to a treating physician’s opinion. Id.

               Starting with the medical opinion of Dr. Judith Connelly, Caulkins argues that the

        ALJ erred in affording her opinion little weight. Dr. Connelly asserted that it was “most

        probable” that Caulkins “would have problems” with attention and concentration such that

        his work-related tasks would be repeatedly disrupted, opining that such challenges “can be

        disabling.” The ALJ, however, found that this opinion lacked any explanation. The portion

        of a March 2014 questionnaire that asked Dr. Connelly to provide the basis for her opinion

        did not explain her reasoning; instead, it was left blank.         Setting aside this central

        complication, Dr. Connelly’s opinion was also unsupported by the record.             Clinical

        findings in the record did not support the generalized analysis Dr. Connelly provided. In

        an August 2015 questionnaire, Dr. Connelly stated that in some cases depression can be

        disabling without stating that this was, in fact, true in Caulkins’s case.

               Were we to read Dr. Connelly’s general outline of depression symptoms that can

        cause depression as referring to Caulkins’s condition definitively, those symptoms appear

        only sporadically in the record. “Generally, the more consistent a medical opinion is with

        the record as a whole, the more weight we will give to that medical opinion.” 20 C.F.R. §

        404.1527(c)(4). When Caulkins followed doctor-recommended treatment, his symptoms

        abated to a significant degree and his concentration and memory functioned well—or at

                                                      15
USCA4 Appeal: 20-1060      Doc: 53           Filed: 06/01/2022    Pg: 16 of 19




        least well enough to focus on activities such as designing a website and learning a second

        language. Neither do Dr. Connelly’s notes sufficiently support the view that Caulkins had

        a functional limitation in attention or concentration. In mental status examinations that Dr.

        Connelly performed, she noted that her evaluation of Caulkins revealed “no evidence of

        thought or perceptual disturbances,” and she found on another occasion that his

        “concentration and memory were intact, his insight and judgment were good, and his

        behavior was appropriate.” J.A. 9, 10.

               Considering this “persuasive contrary evidence,” the ALJ provided appropriate

        justifications for according Dr. Connolly’s opinion less than controlling weight. J.A. 9-12,

        15-16. Despite Dr. Connolly’s “specialization” as a psychologist, the ALJ reasonably

        discounted her opinion evidence in the record based on shortcomings in the “supportability

        of the physician’s opinion” and “the consistency of the opinion with the record.” Johnson,

        434 F.3d at 654 (citing 20 C.F.R. § 404.1527). The ALJ concluded that her opinion

        regarding Caulkins’s functional limitations was “not supported by objective or clinical

        findings” and conflicted with his “sporadic and conservative treatment” and “relatively

        unremarkable mental status examinations.” J.A. 12. Contrary to Caulkins’s argument, the

        ALJ’s determination that Dr. Connolly’s opinions were entitled to little weight was

        supported by substantial evidence.

               Turning to the ALJ’s assessment of Dr. Richard Kelly’s opinions, Caulkins

        maintains that the ALJ erred in giving certain opinions by the VA primary-care physician

        little weight. Dr. Kelly found that Caulkins could sit for more than two hours at a time and

        for up to six hours total during an eight-hour workday. The ALJ, finding Dr. Kelly’s

                                                     16
USCA4 Appeal: 20-1060      Doc: 53          Filed: 06/01/2022     Pg: 17 of 19




        opinion well-supported by the record, afforded it great weight. By contrast, the ALJ found

        other opinions rendered by Dr. Kelly to be unsupported by evidence in the record. Though

        Dr. Kelly stated that standing for more than five minutes aggravated Caulkins’s symptoms,

        the ALJ concluded that opinion must be read together with record evidence showing that

        Caulkins engaged in many other activities that would require similar exertion—including

        preparing simple meals, shopping, and vacationing at the beach.

               Although Dr. Kelly opined that Caulkins’s pain was so severe that it “constantly”

        interfered with his attention and concentration if he attempted to work full-time, J.A. 15,

        the ALJ found no documentation, treatment notes from Dr. Kelly or otherwise, supporting

        this statement. What is more, Dr. Kelly declared that Caulkins had been “so impaired”

        since about 2005. However, this finding is irreconcilable with the fact that Caulkins worked

        between 2005 and 2010 and first claimed he was disabled on December 1, 2010. J.A. 16.

        As for Dr. Kelly’s opinions that Caulkins would need to change positions at unpredictable

        intervals, lie down, and take unscheduled breaks, the ALJ similarly and reasonably

        discounted the opinions because they lacked objective support and went unreferenced as

        complaints or restrictions in Caulkins’s treatment record. Furthermore, the ALJ viewed

        Dr. Kelly’s opinion as inconsistent with the record as a whole, finding it was an outlier

        because “no other treating or examining source has limited the claimant so restrictively.”

        J.A. 18.

               In addition, the ALJ’s decision to accord certain of Dr. Kelly’s opinions little weight

        was supported by substantial evidence. Noting Dr. Kelly was a primary care provider, the

        ALJ nevertheless concluded that these opinions lacked “clinical corroboration.” J.A. 16.

                                                     17
USCA4 Appeal: 20-1060         Doc: 53      Filed: 06/01/2022      Pg: 18 of 19




        The opinions in Dr. Kelly’s August 2015 questionnaire were drawn not from clinical

        documentation, but from Caulkins’s self-reported history. This Court has said before that

        an ALJ may give such claimant-driven evidence less than controlling weight “in the face

        of the conflicting evidence.” Mastro, 270 F.3d at 178. Here, the ALJ found that these

        opinions were “subjective and not supported by the preponderance of the medical

        evidence.” J.A. 18. Having reviewed the record, we agree. Faced with persuasive

        evidence to the contrary, the ALJ appropriately gave the opinions at issue less than

        controlling weight.

               Finally, we address Caulkins’s argument that the ALJ erred in affording lesser

        weight to the opinions of Dr. Todd Morton. Dr. Morton, a consulting psychologist, found

        in an April 2012 report that Caulkins could understand, retain, and follow instructions. The

        ALJ afforded this opinion “some weight”—an unsurprising conclusion, given that these

        abilities were well-documented in the record. But the ALJ declined to accept Dr. Morton’s

        opinion that the daily stress of a work setting would overwhelm Caulkins’s ability to cope

        with his impairments. Importantly, the ALJ found “no documented evidence that social

        interaction or stress exacerbates the claimant’s mental impairments.” J.A. 12. The ALJ

        also observed that this was consistent with Caulkins’s own self-description, whereby he

        reported that his physical condition presented his primary impediment to work.

               Many of Dr. Morton’s opinions are unsupported by substantial evidence, making

        the ALJ’s decision to give them less weight proper. For an ALJ to give a medical opinion

        controlling weight, the doctor’s report should contain “supportability in the form of a high-

        quality explanation for the opinion and a significant amount of substantiating evidence.”

                                                     18
USCA4 Appeal: 20-1060      Doc: 53       Filed: 06/01/2022    Pg: 19 of 19




        Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 268 (4th Cir. 2017). Although Caulkins

        argues that Dr. Morton’s opinions should have been given greater weight, the opinions

        Caulkins identifies lack such support. Therefore, under agency regulations, the ALJ

        properly declined to assign these opinions controlling weight.       See 20 C.F.R. §

        404.1527(c)(3), (4).

              Because the ALJ’s findings were supported by substantial evidence, the district

        court, applying the same standard of review as this Court, rightly found that the ALJ’s

        decision cleared the “not high” threshold required by law. Biestek, 139 S. Ct. at 1154.

        Accordingly, we affirm.

                                                                                   AFFIRMED




                                                  19